                                                                Form 1
                                            Individual Estate Property Record and Report                                                                    Page: 1-1

                                                             Asset Cases
Case No.:    10-55238-TJT                                                                          Trustee Name:      (420370) Homer McClarty
Case Name:         Mondry, Louis Martin                                                            Date Filed (f) or Converted (c): 09/24/2014 (c)
                                                                                                   § 341(a) Meeting Date:       10/22/2014
For Period Ending:         09/30/2020                                                              Claims Bar Date:      03/09/2015

                                       1                                   2                      3                      4                   5                   6

                           Asset Description                            Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)              Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                         Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                        Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                   and Other Costs)

    1       Real Property/Personal Residence (J)                        130,000.00                         0.00                                   0.00                        FA
            Amendment filed 11/26/14 [docket no. 194] reducing
            value from $139,000
            Amendment filed 10/21/17 [docket no. 180] increasing
            value from $130,000
            49390 Bay Lane, Chesterfield, MI; amended to revise
            value, amount owed and exemption; total value of
            property $300,000 with total owing on mortgage
            $190,436.64 less estimated real esate commissions
            and closing costs of $20,000 leaving equity of
            $89,563.36 joint with wife-her interest totaling
            $44,781.68; amended to decrease value; total value of
            property $280,000 with total owing on mortgage
            $190,436.64 less estimated real estate commissions
            and closing costs of $20,000 leaving equity of
            $69,563.36, joint with wife-her interest totaling
            $34,781.68. Debtor's exemptions amount is "unlimited"

    2       Real Property/Hardware Store Business                          5,000.00                109,396.80                             125,996.80                          FA
            Prpty (H)
            5 year land contract; Court Order 12-19-14 Docket 201
            - Sold inventory as part of real estate sale
            6657 Michigan Avenue, Detroit, MI; amended to add
            lien and remove exemption;
            ** Trustee's Report of Sale filed 02/14/20 [doc #248)

    3       Vacant Business Property (H)                                         0.00                      0.00                                   0.00                        FA
            Amendment filed 10/21/14 [docket no. 180] removing
            asset
            6200 Michigan Avenue, Detroit, MI; amended to
            remove asset

    4       Chase Bank (H)                                                     110.00                      0.00                                   0.00                        FA
            Checking & savings accounts; personal account;
            amended to remove exemption

    5       Comerica Bank (H)                                                  200.00                      0.00                                   0.00                        FA
            * Scheduled valued changed per 11/26/14 amendment
            [doc 190]; Original value was $1,000.00


    6       Extra Credit Union (H)                                               5.00                      0.00                                   0.00                        FA
            Checking & savings accounts; personal; amended to
            remove exemption

    7       Household Goods & Furnishings (J)                              1,900.00                        0.00                                   0.00                        FA
            Joint with wife; total value $3,800; 49390 Bay Lane,
            New Baltimore, MI

    8       Wall Pictures (J)                                                  100.00                      0.00                                   0.00                        FA
            Joint with wife; total value $200; 49390 Bay Lane, New
            Baltimore, MI

    9       Wearing Apparel                                                    150.00                      0.00                                   0.00                        FA
            49390 Bay Lane, New Baltimore, MIM

   10       Misc Jewelry (H)                                                   500.00                      0.00                                   0.00                        FA
            49390 Bay Lane, New Baltimore, MI 48047

   11       Wedding Ring (H)                                                   500.00                      0.00                                   0.00                        FA

   12       Fishing Equipment                                                  100.00                      0.00                                   0.00                        FA
            49390 Bay Lane, New Baltimore, MI 48047

                    10-55238-tjt                 Doc 256             Filed 10/26/20           Entered 10/26/20 17:22:24                      Page 1 of 16
                                                               Form 1
                                           Individual Estate Property Record and Report                                                                   Page: 1-2

                                                            Asset Cases
Case No.:    10-55238-TJT                                                                        Trustee Name:      (420370) Homer McClarty
Case Name:         Mondry, Louis Martin                                                          Date Filed (f) or Converted (c): 09/24/2014 (c)
                                                                                                 § 341(a) Meeting Date:       10/22/2014
For Period Ending:         09/30/2020                                                            Claims Bar Date:      03/09/2015

                                      1                                  2                      3                      4                    5                  6

                           Asset Description                          Petition/         Estimated Net Value     Property Formally     Sale/Funds          Asset Fully
                (Scheduled And Unscheduled (u) Property)            Unscheduled        (Value Determined By        Abandoned        Received by the    Administered (FA)/
                                                                       Values                 Trustee,             OA=§554(a)           Estate          Gross Value of
                                                                                      Less Liens, Exemptions,       abandon.                           Remaining Assets
  Ref. #                                                                                 and Other Costs)

   13       "B" Stock in True Value Corporation (H)                    16,584.49                    18,073.34                              15,953.67                3,557.58
            Mondry Hardware; 6659 Michigan Avenue, Detroit, MI
            48210; payable 6 months after discontinue business
            minus amounts owed to Corporation for current orders;
            amended to increase value and remove exemption;
            Member # 2509; full payment

   14       Hardware Accounts                                            1,000.00                    1,000.00                                   0.00                        FA
            Included in land contract agreement # 2; Court Order
            12-19-14 Docket 201
            Amended to remove exemption;

   15       2005 Dodge Van (H)                                           2,000.00                        0.00                                   0.00                        FA
            49390 Bay Lane, New Baltimore, MI; amended to
            decrease value, remove lien and add exemption

   16       24 ft Pontoon Boat & Trailer (J)                                   0.00                      0.00                                   0.00                        FA
            Amendment filed 11/26/14 [docket no. 194] removing
            asset
            Amendment filed 10/21/14 [docket no. 180] increasing
            value from $0
            49390 Bay Lane, New Baltimore, MI; joint with wife
            $2,000 value; amended to remove asset

   17       Computer (H)                                                     200.00                      0.00                                   0.00                        FA

   18       Pipe Machine/Key Machine                                         300.00                      0.00                                   0.00                        FA

   19       Hardware Store Inventory                                   20,000.00                     9,000.00                                   0.00                        FA
            Included in land contract agreement # 2; Court Order
            12-19-14 Docket 201
            Amended to increase value and remove exemption;

   20       Real Property/8620 SW 146th Place (J)                      34,000.00                         0.00                                   0.00                        FA
            (u)
            Amendment filed 11/26/14 [docket no. 194] adding
            asset
            Dunnellon, FL 34432

   21       VOID                                                               0.00                      0.00                                   0.00                        FA
            Entered in error


  21        Assets Totals (Excluding unknown values)                 $212,649.49                $137,470.14                           $141,950.47                  $3,557.58



Major Activities Affecting Case Closing:

                                  09/2020 -- Continue to monitor and collect principal payment from True Value for Class B stock
                                  08/13/20 -- Interim distribution made next step True Value payment before end of year
                                  07/09/20 -- App to Employ Trustee Resource Group as Substitute Accountant for Trustee filed; Order entered
                                  07/09/20 [doc #252]
                                  07/08/20 -- Motion for Interim Distribution filed by Trustee;
                                  4/20/20 received interest check from True Value next activity pay out from True Value
                                  8/12/19 Review accounts receivable monthly current on payments drive by the store quarterly
                                  9/30/17 Payments continue on land contract
                                  9/30/17 Payments continue on land contract
                                  9/16/16 Payments continue on land contract

Initial Projected10-55238-tjt
                 Date Of Final ReportDoc
                                      (TFR):256
                                             06/30/2020
                                                   Filed                     10/26/20Current Projected10/26/20
                                                                                         Entered       Date Of Final Report (TFR): Page
                                                                                                                  17:22:24          06/30/2021
                                                                                                                                          2 of 16
                                                        Form 1
                                    Individual Estate Property Record and Report                                     Page: 1-3

                                                     Asset Cases
Case No.:   10-55238-TJT                                           Trustee Name:      (420370) Homer McClarty
Case Name:     Mondry, Louis Martin                                Date Filed (f) or Converted (c): 09/24/2014 (c)
                                                                   § 341(a) Meeting Date:    10/22/2014
For Period Ending:     09/30/2020                                  Claims Bar Date:     03/09/2015


                     10/25/2020                                        /s/Homer McClarty
                        Date                                           Homer McClarty




               10-55238-tjt           Doc 256   Filed 10/26/20   Entered 10/26/20 17:22:24                Page 3 of 16
                                                                   Form 2
                                                                                                                                                           Page: 2-1
                                                   Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                     Trustee Name:                         Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                             Bank Name:                            Mechanics Bank
Taxpayer ID #:         **-***2627                                       Account #:                            ******9266 Checking Account
For Period Ending:     09/30/2020                                       Blanket Bond (per case limit):        $2,000,000.00
                                                                        Separate Bond (if applicable):        N/A

    1            2                      3                                       4                                   5                       6                      7

  Trans.    Check or       Paid To / Received From          Description of Transaction          Uniform         Deposit               Disbursement          Account Balance
   Date      Ref. #                                                                            Tran. Code         $                         $

 12/09/14     {2}      Charter One                      Deposit/Purchase of real property       1110-000            10,000.00                                          10,000.00
                                                        and assets/Court Order 12-19-14
                                                        Docket 201
 12/29/14     101      Chirco Title Agency, Inc.        Commercial property closing             2500-000                                        7,489.64                2,510.36
                                                        costs/Court Order 12-19-14
 12/31/14              Rabobank, N.A.                   Bank and Technology Services            2600-000                                          10.00                 2,500.36
                                                        Fee
 01/05/15     102      Chirco Title Agency, Inc         Commercial property closing             2500-000                                         263.01                 2,237.35
                                                        costs/Court Order 12-19-14
 01/30/15              Rabobank, N.A.                   Bank and Technology Services            2600-000                                          10.00                 2,227.35
                                                        Fee
 02/27/15              Rabobank, N.A.                   Bank and Technology Services            2600-000                                          10.00                 2,217.35
                                                        Fee
 03/09/15              Mondry Hardware Store            Acct #2; Payment #1; Court Order                                1,933.28                                        4,150.63
                                                        12-19-14 Docket 201
              {2}                                       Acct #2; Payment #1; Court Order        1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 03/23/15              Chirco Title Agency Inc          Refund of Recording overage             2500-000                                          -27.00                4,177.63
 03/31/15              Rabobank, N.A.                   Bank and Technology Services            2600-000                                          10.00                 4,167.63
                                                        Fee
 04/06/15              Mondry Hardware Store            Acct #2; Payment #2; Court Order                                1,933.28                                        6,100.91
                                                        12-19-14 Docket 201
              {2}                                       Acct #2; Payment #2; Court Order        1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 04/30/15              Rabobank, N.A.                   Bank and Technology Services            2600-000                                          10.00                 6,090.91
                                                        Fee
 05/05/15              Mondry Hardware Store            Acct #2; Payment #3; Court Order                                1,933.28                                        8,024.19
                                                        12-19-14 Docket 201
              {2}                                       Acct #2; Payment #3; Court Order        1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 05/29/15              Rabobank, N.A.                   Bank and Technology Services            2600-000                                          10.60                 8,013.59
                                                        Fee
 06/05/15              Mondry Hardware Store            Acct #2; Payment #4; Court Order                                1,933.28                                        9,946.87
                                                        12-19-14 Docket 201
              {2}                                       Acct #2; Payment #4; Court Order        1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 06/30/15              Rabobank, N.A.                   Bank and Technology Services            2600-000                                          14.33                 9,932.54
                                                        Fee
 07/07/15              Mondry Hardware Store            Acct #2; Payment #5; Court Order                                1,933.28                                       11,865.82
                                                        12-19-14 Docket 201
              {2}                                       Acct #2; Payment #5; Court Order        1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 07/31/15              Rabobank, N.A.                   Bank and Technology Services            2600-000                                          16.89                11,848.93
                                                        Fee
 08/05/15              Mondry Hardware Store            Acct #2; Payment #6; Court Order                                1,933.28                                       13,782.21
                                                        12-19-14 Docket 201

                                                                                            Page Subtotals:      $21,599.68               $7,817.47


                     10-55238-tjt           Doc 256       Filed 10/26/20                 Entered 10/26/20 17:22:24                         Page 4 of 16
{ } Asset Reference(s)                                                                                                             ! - transaction has not been cleared
                                                               Form 2
                                                                                                                                                         Page: 2-2
                                               Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                     Trustee Name:                       Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                             Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***2627                                       Account #:                          ******9266 Checking Account
For Period Ending:     09/30/2020                                       Blanket Bond (per case limit):      $2,000,000.00
                                                                        Separate Bond (if applicable):      N/A

    1            2                      3                                       4                                 5                       6                      7

  Trans.    Check or       Paid To / Received From          Description of Transaction        Uniform         Deposit               Disbursement          Account Balance
   Date      Ref. #                                                                          Tran. Code         $                         $

              {2}                                       Acct #2; Payment #6; Court Order      1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 08/31/15              Rabobank, N.A.                   Bank and Technology Services          2600-000                                          18.60                13,763.61
                                                        Fee
 09/08/15              Mondry Hardware Store            Acct #2; Payment #7; Court Order                              1,933.28                                       15,696.89
                                                        12-19-14 Docket 201
              {2}                                       Acct #2; Payment #7; Court Order      1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 09/30/15              Rabobank, N.A.                   Bank and Technology Services          2600-000                                          22.96                15,673.93
                                                        Fee
 10/06/15              Mondry Hardware Store            Acct #2; Payment #8; Court Order                              1,933.28                                       17,607.21
                                                        12-19-14 Docket 201
              {2}                                       Acct #2; Payment #8; Court Order      1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 10/30/15              Rabobank, N.A.                   Bank and Technology Services          2600-000                                          24.58                17,582.63
                                                        Fee
 11/30/15              Rabobank, N.A.                   Bank and Technology Services          2600-000                                          24.44                17,558.19
                                                        Fee
 12/07/15              Mondry Hardware Store            Acct #2; Payment #9; Court Order                              1,933.28                                       19,491.47
                                                        12-19-14 Docket 201
              {2}                                       Acct #2; Payment #9; Court Order      1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 12/07/15              Mondry Hardware Store            Acct #2; Payment #10; Court Order                             1,933.28                                       21,424.75
                                                        12-19-14 Docket 201
              {2}                                       Acct #2; Payment #10; Court Order     1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 12/08/15     103      Steinberg Shapiro & Clark        1st Atty Fee/10-23-14 to 11-9-        3210-000                                        5,000.00               16,424.75
                                                        15/Court Order 12-8-15 Docket
                                                        215
 12/08/15     104      Steinberg Shapiro & Clark        1st Atty Exp/10-23-14 to 11-9-        3220-000                                         303.84                16,120.91
                                                        15/Court Order 12-8-15 Docket
                                                        215
 12/18/15     105      Insurance Partners Agency Inc.   Trustee Blanket Bond/Inv #222016      2300-000                                          14.45                16,106.46
                                                        Policy #82153882
 12/31/15              Rabobank, N.A.                   Bank and Technology Services          2600-000                                          26.69                16,079.77
                                                        Fee
 01/12/16              Mondry Hardware Store            Acct #2; Payment #11; Court Order                             1,933.28                                       18,013.05
                                                        12-19-14 Docket 201
              {2}                                       Acct #2; Payment #11; Court Order     1110-000
                                                        12-19-14 Docket 201
                                                                                $1,933.28
 01/29/16     106      State of Michigan                XX-XXXXXXX 2015 Form MI-1041          2820-000                                         591.00                17,422.05
 01/29/16              Rabobank, N.A.                   Bank and Technology Services          2600-000                                          23.77                17,398.28
                                                        Fee
 02/09/16              Mondry Hardware Store            Acct #2; Payment #12; Court Order                             1,933.28                                       19,331.56
                                                        12-19-14 Docket 201

                                                                                          Page Subtotals:      $11,599.68               $6,050.33


                     10-55238-tjt           Doc 256       Filed 10/26/20                 Entered 10/26/20 17:22:24                       Page 5 of 16
{ } Asset Reference(s)                                                                                                           ! - transaction has not been cleared
                                                               Form 2
                                                                                                                                                    Page: 2-3
                                               Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                   Trustee Name:                       Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                           Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***2627                                     Account #:                          ******9266 Checking Account
For Period Ending:     09/30/2020                                     Blanket Bond (per case limit):      $2,000,000.00
                                                                      Separate Bond (if applicable):      N/A

    1            2                      3                                     4                                 5                       6                   7

  Trans.    Check or       Paid To / Received From        Description of Transaction        Uniform         Deposit               Disbursement       Account Balance
   Date      Ref. #                                                                        Tran. Code         $                         $

              {2}                                     Acct #2; Payment #12; Court Order     1110-000
                                                      12-19-14 Docket 201
                                                                              $1,933.28
 03/01/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        25.83               19,305.73
                                                      Fee
 03/07/16     {13}     True Value Company             Payment/Customer 1289483 Store        1129-000                3,937.75                                    23,243.48
                                                      2509 12-31-2015 Note installment
                                                      with interest
 03/09/16              Mondry Hardware Store          Acct #2; Payment #13; Court Order                             1,933.28                                    25,176.76
                                                      12-19-14 Docket 201
              {2}                                     Acct #2; Payment #13; Court Order     1110-000
                                                      12-19-14 Docket 201
                                                                              $1,933.28
 03/31/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        36.54               25,140.22
                                                      Fee
 04/08/16              Mondry Hardware Store          Acct #2; Payment #14; Court Order                             1,933.28                                    27,073.50
                                                      12-19-14 Docket 201
              {2}                                     Acct #2; Payment #14; Court Order     1110-000
                                                      12-19-14 Docket 201
                                                                              $1,933.28
 04/29/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        36.42               27,037.08
                                                      Fee
 05/10/16              Mondry Hardware Store          Acct #2; Payment #15; Court Order                             1,933.28                                    28,970.36
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #15; Court Order     1110-000
                                                      12/19/14 Docket # 201
                                                                              $1,933.28
 05/31/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        38.96               28,931.40
                                                      Fee
 06/13/16              Land Contract                  Acct #2; Payment #16; Payment                                 1,933.28                                    30,864.68
                                                      #17 Court Oder 12/19/14 Docket #
                                                      201
              {2}                                     Acct #2; Payment #16; Payment         1110-000
                                                      #17 Court Oder 12/19/14 Docket #
                                                      201
                                                                              $1,933.28
 06/30/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        47.13               30,817.55
                                                      Fee
 07/12/16              Mondry Hardware Store          Acct #2; Payment #17; Acct # 2                                1,933.28                                    32,750.83
                                                      Order 12/19/14 Docket #201
              {2}                                     Acct #2; Payment #17; Acct # 2        1110-000
                                                      Order 12/19/14 Docket #201
                                                                              $1,933.28
 07/29/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        44.11               32,706.72
                                                      Fee
 08/15/16              Mondry Hardware Store          Acct #2; Payment #18; Court Order                             1,933.28                                    34,640.00
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #18; Court Order     1110-000
                                                      12/19/14 Docket # 201
                                                                              $1,933.28
 08/31/16              Rabobank, N.A.                 Bank and Technology Services          2600-000                                        52.89               34,587.11
                                                      Fee

                                                                                        Page Subtotals:      $15,537.43                 $281.88

                     10-55238-tjt           Doc 256     Filed 10/26/20                 Entered 10/26/20 17:22:24                       Page 6 of 16
{ } Asset Reference(s)                                                                                                         ! - transaction has not been cleared
                                                               Form 2
                                                                                                                                                       Page: 2-4
                                               Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                     Trustee Name:                       Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                             Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***2627                                       Account #:                          ******9266 Checking Account
For Period Ending:     09/30/2020                                       Blanket Bond (per case limit):      $2,000,000.00
                                                                        Separate Bond (if applicable):      N/A

    1            2                      3                                       4                                 5                       6                    7

  Trans.    Check or       Paid To / Received From          Description of Transaction        Uniform         Deposit               Disbursement        Account Balance
   Date      Ref. #                                                                          Tran. Code         $                         $

 09/13/16              Mondry Hardware Store            Acct #2; Payment #19; Court Order                             1,933.28                                     36,520.39
                                                        12/19/14 Docket # 201
              {2}                                       Acct #2; Payment #19; Court Order     1110-000
                                                        12/19/14 Docket # 201
                                                                                $1,933.28
 09/30/16              Rabobank, N.A.                   Bank and Technology Services          2600-000                                         50.99               36,469.40
                                                        Fee
 10/10/16              Mondry Hardware Store            Acct #2; Payment #20; Court Oder                              1,933.28                                     38,402.68
                                                        12/19/14 Docket #201
              {2}                                       Acct #2; Payment #20; Court Oder      1110-000
                                                        12/19/14 Docket #201
                                                                                $1,933.28
 10/31/16              Rabobank, N.A.                   Bank and Technology Services          2600-000                                         52.23               38,350.45
                                                        Fee
 11/09/16              Mondry Hardware Store            Acct #2; Payment #21; Land                                    1,933.28                                     40,283.73
                                                        Contract Payment Court Order
                                                        12/19/14 Docket #201
              {2}                                       Acct #2; Payment #21; Land            1110-000
                                                        Contract Payment Court Order
                                                        12/19/14 Docket #201
                                                                                $1,933.28
 11/30/16              Rabobank, N.A.                   Bank and Technology Services          2600-000                                         60.53               40,223.20
                                                        Fee
 12/04/16     107      Insurance Partners Agency Inc.   BOND PREMIUM PAYMENT ON               2300-004                                         23.48               40,199.72
                                                        LEDGER BALANCE AS OF
                                                        12/04/2016 FOR CASE #10-
                                                        55238, 2016/201/ Blanket Bond
                                                        Renewal
                                                        Voided on 12/07/2016
 12/07/16     107      Insurance Partners Agency Inc.   BOND PREMIUM PAYMENT ON               2300-004                                        -23.48               40,223.20
                                                        LEDGER BALANCE AS OF
                                                        12/04/2016 FOR CASE #10-
                                                        55238, 2016/201/ Blanket Bond
                                                        Renewal
                                                        Voided: check issued on
                                                        12/04/2016
 12/07/16     108      Insurance Partners Agency Inc.   BOND PREMIUM PAYMENT ON               2300-000                                         17.64               40,205.56
                                                        LEDGER BALANCE AS OF
                                                        09/30/2016 FOR CASE #10-
                                                        55238, 2016/2016 Bond Renewal
 12/12/16              Mondry Hardware Store            Acct #2; Payment #22; Court Order                             1,933.28                                     42,138.84
                                                        12/19/14 Docket # 201
              {2}                                       Acct #2; Payment #22; Court Order     1110-000
                                                        12/19/14 Docket # 201
                                                                                $1,933.28
 12/30/16              Rabobank, N.A.                   Bank and Technology Services          2600-000                                         59.25               42,079.59
                                                        Fee
 01/06/17              Mondry Hardware Store            Acct #2; Payment #23; Court Order                             1,933.28                                     44,012.87
                                                        4/18/16 Docket # 32
              {2}                                       Acct #2; Payment #23; Court Order     1110-000
                                                        4/18/16 Docket # 32
                                                                                $1,933.28
 01/06/17     {13}     True Value Company               Payment Customer 1289483 Store        1129-000                4,061.34                                     48,074.21
                                                        2509 12/31/16 Note Installment
                                                        with interest
 01/24/17     109      State of Michigan                XX-XXXXXXX 2016 Form MI-1041          2820-000                                        739.00               47,335.21

                                                                                          Page Subtotals:      $13,727.74                 $979.64
                     10-55238-tjt           Doc 256       Filed 10/26/20                 Entered 10/26/20 17:22:24                       Page 7 of 16
{ } Asset Reference(s)                                                                                                           ! - transaction has not been cleared
                                                               Form 2
                                                                                                                                                      Page: 2-5
                                               Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                   Trustee Name:                       Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                           Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***2627                                     Account #:                          ******9266 Checking Account
For Period Ending:     09/30/2020                                     Blanket Bond (per case limit):      $2,000,000.00
                                                                      Separate Bond (if applicable):      N/A

    1            2                      3                                       4                               5                       6                     7

  Trans.    Check or       Paid To / Received From        Description of Transaction         Uniform        Deposit               Disbursement         Account Balance
   Date      Ref. #                                                                         Tran. Code        $                         $

 01/31/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                         70.87                47,264.34
                                                      Fee
 02/13/17              Mondry Hardware Store          Acct #2; Payment #24; Court Order                             1,933.28                                      49,197.62
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #24; Court Order     1110-000
                                                      12/19/14 Docket # 201
                                                                                $1,933.28
 02/20/17     110      Steinberg Shapiro & Clark      Per order dated 1/31/17 DE #220       3210-004                                        860.75                48,336.87
                                                      Voided on 02/23/2017
 02/23/17     110      Steinberg Shapiro & Clark      Per order dated 1/31/17 DE #220       3210-004                                        -860.75               49,197.62
                                                      Voided: check issued on
                                                      02/20/2017
 02/23/17     111      Steinberg Shapiro & Clark      Per order dated 1/31/17 DE #220       3210-000                                        852.50                48,345.12
 02/23/17     112      Steinberg Shapiro & Clark      Per order dated 1/31/17 DE #220       3220-000                                          8.25                48,336.87
 02/28/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                         64.74                48,272.13
                                                      Fee
 03/10/17              Mondry Hardware Store          Acct #2; Payment #25; Court Order                             1,933.28                                      50,205.41
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #25                  1110-000
                                                                                $1,933.28
 03/31/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                         73.41                50,132.00
                                                      Fees
 04/10/17              Mondry Hardware Store          Acct #2, Payment 26; Court Order      1110-000                1,933.28                                      52,065.28
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #26                  1110-000
                                                                                $1,933.28
 04/28/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                         68.87                51,996.41
                                                      Fees
 05/11/17              Mondry Hardware Store          Acct #2, Payment 27; Court Order      1110-000                1,933.28                                      53,929.69
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #27                  1110-000
                                                                                $1,933.28
 05/31/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                         84.02                53,845.67
                                                      Fees
 06/13/17              Mondry Hardware Store          Acct #2, Payment 28; Court Order                              1,933.28                                      55,778.95
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #28                  1110-000
                                                                                $1,933.28
 06/30/17              MRO                            Deposit receipt adjustment            1129-000                1,933.28                                      57,712.23
 06/30/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                         78.93                57,633.30
                                                      Fees
 06/30/17              MRO                            Reverse deposit receipt               1129-000            -1,933.28                                         55,700.02
                                                      adjustment
 07/14/17              Mondry Hardware Store          Acct #2, Payment 29; Court Order      1110-000                1,933.28                                      57,633.30
                                                      12/19/14 Docket # 201
              {2}                                     Acct #2; Payment #29                  1110-000
                                                                                $1,933.28
 07/31/17              Rabobank, N.A.                 Bank and Technology Services          2600-000                                         78.46                57,554.84
                                                      Fees

                                                                                        Page Subtotals:      $11,599.68               $1,380.05

                     10-55238-tjt           Doc 256     Filed 10/26/20                 Entered 10/26/20 17:22:24                       Page 8 of 16
{ } Asset Reference(s)                                                                                                         ! - transaction has not been cleared
                                                                    Form 2
                                                                                                                                                           Page: 2-6
                                                    Cash Receipts And Disbursements Record
Case No.:              10-55238-TJT                                       Trustee Name:                       Homer McClarty (420370)
Case Name:             Mondry, Louis Martin                               Bank Name:                          Mechanics Bank
Taxpayer ID #:         **-***2627                                         Account #:                          ******9266 Checking Account
For Period Ending:     09/30/2020                                         Blanket Bond (per case limit):      $2,000,000.00
                                                                          Separate Bond (if applicable):      N/A

    1            2                       3                                         4                                5                       6                      7

  Trans.    Check or         Paid To / Received From         Description of Transaction           Uniform       Deposit               Disbursement          Account Balance
   Date      Ref. #                                                                              Tran. Code       $                         $

 08/08/17              Mondry Hardware Store             Acct #2, Payment 30; Court Order        1110-000               1,933.28                                       59,488.12
                                                         12/19/14 Docket # 201
              {2}                                        Acct #2; Payment #30                    1110-000
                                                                                   $1,933.28
 08/31/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                         93.10                59,395.02
                                                         Fees
 09/07/17              Mondry Hardware Store             Acct #2, Payment 31; Court Order        1110-000               1,933.28                                       61,328.30
                                                         12/19/14 Docket # 201
              {2}                                        Acct #2; Payment #31                    1110-000
                                                                                   $1,933.28
 09/29/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                         84.52                61,243.78
                                                         Fees
 10/13/17              Mondry Hardware Store             Acct #2, Payment 32; Court Order        1110-000               1,933.28                                       63,177.06
                                                         12/19/14 Docket # 201
              {2}                                        Acct #2; Payment #32                    1110-000
                                                                                   $1,933.28
 10/31/17              Rabobank, N.A.                    Bank and Technology Services            2600-000                                         95.25                63,081.81
                                                         Fees
 11/13/17              Mondry Hardware Store             Acct #2, Payment 33; Court Order        1110-000               1,933.28                                       65,015.09
                                                         12/19/14 Docket # 201
              {2}                                        Acct #2; Payment #33                    1110-000
                                                                                   $1,933.28
 11/27/17     113      Treasurer, City of Detroit        Interim distribution per court order                                                   3,445.30               61,569.79
                                                         entered 11/21/17 [docket no. 229]
                                                         Stopped on 04/05/2018
                       CITY OF DETROIT                   Payment per court order entered         4800-005
                                                         11/21/17 [docket no. 229] - Interim
                                                         Distribution
                                                                                   $1,211.78
                       CITY OF DETROIT                                             $1,310.30     4800-005
                       CITY OF DETROIT                                                 $923.22   4800-005
 11/27/17              City of Detroit                   Cashier's check requested -                                                            3,445.30               58,124.49
                                                         Interim distribution per court order
                                                         entered 11/21/17 [docket no. 229]
                       CITY OF DETROIT                   Interim distribution per court order    4800-000
                                                         entered 11/21/17 [docket no. 229]
                                                                                   $1,211.78
                       CITY OF DETROIT                   Interim distribution per court order    4800-000
                                                         entered 11/21/17 [docket no. 229]
                                                                                   $1,310.30
                       CITY OF DETROIT                   Interim distribution per court order    4800-000
                                                         entered 11/21/17 [docket no. 229]
                                                                                       $923.22
 11/28/17     114      Michigan Department of Treasury   Interim distribution per court order    4800-000                                   30,045.22                  28,079.27
                                                         entered 11/21/17 [docket no. 229]
 11/28/17     115      IRS                               Interim distribution per court order    4300-000                                   14,083.35                  13,995.92
                                                         entered 11/21/17 [docket no. 229]
 11/29/17     116      Homer McClarty                    Order Granting First Interim Fee        2100-000                                       2,428.23               11,567.69
                                                         Application of Trustee entered
                                                         11/29/17 [docket no. 238]

                                                                                            Page Subtotals:         $7,733.12            $53,720.27

                     10-55238-tjt            Doc 256       Filed 10/26/20                 Entered 10/26/20 17:22:24                        Page 9 of 16
{ } Asset Reference(s)                                                                                                             ! - transaction has not been cleared
                                                                     Form 2
                                                                                                                                                            Page: 2-7
                                                     Cash Receipts And Disbursements Record
Case No.:               10-55238-TJT                                       Trustee Name:                       Homer McClarty (420370)
Case Name:              Mondry, Louis Martin                               Bank Name:                          Mechanics Bank
Taxpayer ID #:          **-***2627                                         Account #:                          ******9266 Checking Account
For Period Ending:      09/30/2020                                         Blanket Bond (per case limit):      $2,000,000.00
                                                                           Separate Bond (if applicable):      N/A

    1            2                       3                                          4                                5                       6                      7

  Trans.    Check or         Paid To / Received From          Description of Transaction           Uniform       Deposit               Disbursement          Account Balance
   Date      Ref. #                                                                               Tran. Code       $                         $

 11/29/17     117       Richard A. Pallas PC              Order Granting First Interim Fee        3410-000                                       1,220.00               10,347.69
                                                          Application of Accountant for
                                                          Trustee fees entered 11/29/17
                                                          [docket no. 239]
 11/29/17     118       Richard A. Pallas PC              Order Granting First Interim Fee        3420-000                                         58.00                10,289.69
                                                          Application of Accountant for
                                                          Trustee expenses entered
                                                          11/29/17 [docket no. 239]
 11/30/17               Rabobank, N.A.                    Bank and Technology Services            2600-000                                         91.22                10,198.47
                                                          Fees
 12/13/17     119       Insurance Partners Agency Inc.    Bond premium                            2300-000                                         76.26                10,122.21
 12/29/17               Rabobank, N.A.                    Bank and Technology Services            2600-000                                         35.94                10,086.27
                                                          Fees
 01/02/18               Mondry Hardware Store             Acct #2, Payment 34; Court Order        1110-000               1,933.28                                       12,019.55
                                                          12/19/14 Docket # 201
              {2}                                         Acct #2; Payment #34                    1110-000
                                                                                    $1,933.28
 01/16/18     {13}      True Value Company                Payment Customer 1289483 Store          1129-000               3,965.36                                       15,984.91
                                                          2509 12/31/17 Note Installment
                                                          with interest
 01/30/18               Mondry Hardware Store             Acct #2, Payment 35; Court Order        1110-000               1,933.28                                       17,918.19
                                                          12/19/14 Docket # 201
              {2}                                         Acct #2; Payment #35                    1110-000
                                                                                    $1,933.28
 01/31/18               Rabobank, N.A.                    Bank and Technology Services            2600-000                                         26.57                17,891.62
                                                          Fees
 02/27/18               Mondry Hardware Store             Acct #2, Payment 36; Court Order        1110-000               1,933.28                                       19,824.90
                                                          12/19/14 Docket # 201
              {2}                                         Acct #2; Payment #36                    1110-000
                                                                                    $1,933.28
 02/28/18               Rabobank, N.A.                    Bank and Technology Services            2600-000                                         28.64                19,796.26
                                                          Fees
 03/06/18               State of Michigan                 Refund of overpayment from State        4800-000                                  -21,124.28                  40,920.54
                                                          of Michigan on secured claim
                                                          distribution
 03/15/18               Mondry Hardware Store             Acct #2, Payment 37; Court Order        1110-000               1,933.28                                       42,853.82
                                                          12/19/14 Docket # 201
              {2}                                         Acct #2; Payment #37                    1110-000
                                                                                    $1,933.28
 03/30/18               Rabobank, N.A.                    Bank and Technology Services            2600-000                                         57.00                42,796.82
                                                          Fees
 04/05/18     113       Treasurer, City of Detroit        Interim distribution per court order                                               -3,445.30                  46,242.12
                                                          entered 11/21/17 [docket no. 229]
                                                          Stopped: check issued on
                                                          11/27/2017
                        CITY OF DETROIT                   Payment per court order entered         4800-005
                                                          11/21/17 [docket no. 229] - Interim
                                                          Distribution
                                                                                    $1,211.78
                        CITY OF DETROIT                                             $1,310.30     4800-005
                        CITY OF DETROIT                                                 $923.22   4800-005
 04/05/18     120       Treasurer, City of Detroit        Payment per court order entered                                                        3,445.30               42,796.82
                                                          11/21/17 [docket no. 229]

                                                                                             Page Subtotals:      $11,698.48             -$19,530.65
                     10-55238-tjt            Doc 256       Filed 10/26/20                 Entered 10/26/20 17:22:24                        Page 10 of 16
{ } Asset Reference(s)                                                                                                              ! - transaction has not been cleared
                                                                 Form 2
                                                                                                                                                    Page: 2-8
                                                 Cash Receipts And Disbursements Record
Case No.:               10-55238-TJT                                   Trustee Name:                      Homer McClarty (420370)
Case Name:              Mondry, Louis Martin                           Bank Name:                         Mechanics Bank
Taxpayer ID #:          **-***2627                                     Account #:                         ******9266 Checking Account
For Period Ending:      09/30/2020                                     Blanket Bond (per case limit):     $2,000,000.00
                                                                       Separate Bond (if applicable):     N/A

    1            2                       3                                     4                                5                       6                   7

  Trans.    Check or        Paid To / Received From        Description of Transaction         Uniform       Deposit               Disbursement       Account Balance
   Date      Ref. #                                                                          Tran. Code       $                         $

                        CITY OF DETROIT                                        $1,211.78     4800-000
                        CITY OF DETROIT                                        $1,310.30     4800-000
                        CITY OF DETROIT                                            $923.22   4800-000
 04/10/18               Mondry Hardware Store          Acct #2, Payment 38; Court Order                             1,933.28                                    44,730.10
                                                       12/19/14 Docket # 201
              {2}                                      Acct #2; Payment #38                  1110-000
                                                                               $1,933.28
 04/30/18               Rabobank, N.A.                 Bank and Technology Services          2600-000                                       65.86               44,664.24
                                                       Fees
 05/03/18               UNITED STATES TREASURY         Refund of overpayment from the        4300-000                                   -4,061.65               48,725.89
                                                       IRS
 05/03/18               United States Treasury         Refund of overpayment from the        4300-000                                   -7,292.30               56,018.19
                                                       IRS
 05/07/18               Mondry Hardware Store          Acct #2, Payment 39; Court Order                             1,933.28                                    57,951.47
                                                       12/19/14 Docket # 201
              {2}                                      Acct #2; Payment #39                  1110-000
                                                                               $1,933.28
 05/31/18               Rabobank, N.A.                 Bank and Technology Services          2600-000                                       89.06               57,862.41
                                                       Fees
 06/18/18               Mondry Hardware Store          Acct #2, Payment 40; Court Order                             1,933.28                                    59,795.69
                                                       12/19/14 Docket # 201
              {2}                                      Acct #2; Payment #40                  1110-000
                                                                               $1,933.28
 06/29/18               Rabobank, N.A.                 Bank and Technology Services          2600-000                                       81.37               59,714.32
                                                       Fees
 07/23/18               Mondry Hardware Store          Acct #2, Payment 41; Court Order                             1,933.28                                    61,647.60
                                                       12/19/14 Docket # 201
              {2}                                      Acct #2; Payment #41                  1110-000
                                                                               $1,933.28
 07/31/18               Rabobank, N.A.                 Bank and Technology Services          2600-000                                       92.26               61,555.34
                                                       Fees
 08/13/18               Mondry Hardware Store          Acct #2, Payment 42; Court Order                             1,933.28                                    63,488.62
                                                       12/19/14 Docket # 201
              {2}                                      Acct #2; Payment #42                  1110-000
                                                                               $1,933.28
 08/31/18               Rabobank, N.A.                 Bank and Technology Services          2600-000                                       93.06               63,395.56
                                                       Fees
 09/10/18               Mondry Hardware Store          Acct #2, Payment 43; Court Order                             1,933.28                                    65,328.84
                                                       12/19/14 Docket # 201
              {2}                                      Acct #2; Payment #43                  1110-000
                                                                               $1,933.28
 09/28/18               Rabobank, N.A.                 Bank and Technology Services          2600-000                                       49.53               65,279.31
                                                       Fees
 10/11/18               Mondry Hardware Store          Acct #2, Payment 44; Court Order                             1,933.28                                    67,212.59
                                                       12/19/14 Docket # 201
              {2}                                      Acct #2; Payment #44                  1110-000
                                                                               $1,933.28
 10/31/18               Rabobank, N.A.                 Bank and Technology Services          2600-000                                       60.02               67,152.57
                                                       Fees

                                                                                        Page Subtotals:      $13,532.96             -$10,822.79
                     10-55238-tjt            Doc 256    Filed 10/26/20               Entered 10/26/20 17:22:24                        Page 11 of 16
{ } Asset Reference(s)                                                                                                         ! - transaction has not been cleared
                                                                     Form 2
                                                                                                                                                             Page: 2-9
                                                     Cash Receipts And Disbursements Record
Case No.:                  10-55238-TJT                                       Trustee Name:                        Homer McClarty (420370)
Case Name:                 Mondry, Louis Martin                               Bank Name:                           Mechanics Bank
Taxpayer ID #:             **-***2627                                         Account #:                           ******9266 Checking Account
For Period Ending:         09/30/2020                                         Blanket Bond (per case limit):       $2,000,000.00
                                                                              Separate Bond (if applicable):       N/A

    1            2                          3                                         4                                  5                       6                   7

  Trans.    Check or           Paid To / Received From           Description of Transaction         Uniform          Deposit               Disbursement       Account Balance
   Date      Ref. #                                                                                Tran. Code          $                         $

 11/19/18                  Mondry Hardware Store             Acct #2, Payment 45; Court Order                                1,933.28                                    69,085.85
                                                             12/19/14 Docket # 201
              {2}                                            Acct #2; Payment #45                   1110-000
                                                                                      $1,933.28
 11/30/18                  Rabobank, N.A.                    Bank and Technology Services           2600-000                                         55.72               69,030.13
                                                             Fees
 12/11/18     121          Insurance Partners Agency Inc.    Bond premium for 11/01/18 -            2300-000                                         21.75               69,008.38
                                                             10/31/19
 12/13/18                  Mondry Hardware Store             Acct #2, Payment 46; Court Order                                1,933.28                                    70,941.66
                                                             12/19/14 Docket # 201
              {2}                                            Acct #2; Payment #46                   1110-000
                                                                                      $1,933.28
 01/08/19     {13}         True Value Compnay LLC            Payment on Installment Loan plus       1129-000                 3,869.38                                    74,811.04
                                                             interest
 01/18/19                  Mondry Hardware Store             LAND CONTRACT PAYMENT                  1110-000                 1,933.28                                    76,744.32
              {2}                                            Acct #2; Payment #47                   1110-000
                                                                                      $1,933.28
 02/05/19                  Mondry Hardware Store             Land contract payment                  1110-000                 1,933.28                                    78,677.60
              {2}                                            Acct #2; Payment #48                   1110-000
                                                                                      $1,933.28
 03/12/19                  Mondry Hardware Store             Land Contract payment                  1110-000                 1,933.28                                    80,610.88
              {2}                                            Acct #2; Payment #49                   1110-000
                                                                                      $1,933.28
 04/19/19                  Mondry Hardware Store             Land contract payment                  1110-000                 1,933.28                                    82,544.16
              {2}                                            Acct #2; Payment #50                   1110-000
                                                                                      $1,933.28
 05/08/19                  Transfer Debit to Metropolitan    Transition Debit to Metropolitan       9999-000                                     82,544.16                     0.00
                           Commercial Bank acct ******0799   Commercial Bank acct
                                                             XXXXXX0799


              Account
                                   Balance Forward                                    0.00
                      55                        Deposits                      122,497.83              21                      Checks                             66,657.44
                       0           Interest Postings                                  0.00            49          Adjustments Out                                 5,801.46
                                                Subtotal                      122,497.83               1            Transfers Out                                82,544.16
                       2             Adjustments In                                   0.00                                      Total                          155,003.06
                       0                Transfers In                                  0.00
                                                   Total                      122,497.83


                                                                                                Page Subtotals:                $0.00                 $0.00




                     10-55238-tjt                Doc 256      Filed 10/26/20                 Entered 10/26/20 17:22:24                         Page 12 of 16
{ } Asset Reference(s)                                                                                                                  ! - transaction has not been cleared
                                                                Form 2
                                                                                                                                                            Page: 2-10
                                                Cash Receipts And Disbursements Record
Case No.:               10-55238-TJT                                       Trustee Name:                       Homer McClarty (420370)
Case Name:              Mondry, Louis Martin                               Bank Name:                          Metropolitan Commercial Bank
Taxpayer ID #:          **-***2627                                         Account #:                          ******0799 Checking Account
For Period Ending:      09/30/2020                                         Blanket Bond (per case limit):      $2,000,000.00
                                                                           Separate Bond (if applicable):      N/A

    1            2                      3                                          4                                 5                       6                      7

  Trans.    Check or          Paid To / Received From         Description of Transaction         Uniform         Deposit               Disbursement          Account Balance
   Date      Ref. #                                                                             Tran. Code         $                         $

 05/08/19               Transfer Credit from Rabobank,    Transition Credit from Rabobank,       9999-000            82,544.16                                          82,544.16
                        N.A. acct ******9266              N.A. acct XXXXXX9266
 05/13/19               Mondry Hardware Store             land contract payment                  1110-000                1,933.28                                       84,477.44
              {2}                                         Acct #2; Payment #51                   1110-000
                                                                                   $1,933.28
 06/17/19               Mondry Hardware Store             Land Contract Payment                  1110-000                1,933.28                                       86,410.72
              {2}                                         Acct #2; Payment #52                   1110-000
                                                                                   $1,933.28
 06/20/19    1000       TREASURER, CITY OF DETROIT Payment per Order Authorizing                 5800-005                                        1,241.17               85,169.55
                                                   Interim Distribution entered 6/4/19
                                                   [docket no. 245]
                                                   Stopped on 01/31/2020
 06/20/19    1001       Michigan Department of Treasury   Payment per Order Authorizing          5800-000                                        6,426.75               78,742.80
                                                          Interim Distribution entered 6/4/19
                                                          [docket no. 245]
 06/21/19    1002       IRS                               Payment per Order Authorizing          5800-000                                    49,161.28                  29,581.52
                                                          Interim Distribution entered 6/4/19
                                                          [docket no. 245]
 07/10/19               Mondry Hardware Store             Land Contract                          1110-000                1,933.28                                       31,514.80
              {2}                                         Acct #2; Payment #53                   1110-000
                                                                                   $1,933.28
 08/12/19               Mondry Hardware Store             Land Contract payment                  1110-000                1,933.28                                       33,448.08
              {2}                                         Acct #2; Payment #54                   1110-000
                                                                                   $1,933.28
 09/16/19               Mondry Hardware Store             Land Contract payment                  1110-000                1,933.28                                       35,381.36
              {2}                                         Acct #2; Payment #55                   1110-000
                                                                                   $1,933.28
 10/15/19               Mondry Hardware Store             Land contract Payment                  1110-000                1,933.28                                       37,314.64
              {2}                                         Acct #2; Payment #58                   1110-000
                                                                                   $1,933.28
 11/14/19               Mondry Hardware Store             Land Contract payment                  1110-000                1,933.28                                       39,247.92
              {2}                                         Acct #2; Payment #56                   1110-000
                                                                                   $1,933.28
 12/09/19    1003       Insurance Partners                Blanket bond                           2300-000                                          13.84                39,234.08
 12/16/19               Mondry Hardware Store             Land Contract                          1110-000                1,933.28                                       41,167.36
              {2}                                         Acct #2; Payment #57                   1110-000
                                                                                   $1,933.28
 01/13/20               Mondry Hardware Store             Land Contract Payment                  1110-000                1,933.28                                       43,100.64
              {2}                                         Acct #2; Payment #59                   1110-000
                                                                                   $1,933.28
 01/31/20    1000       TREASURER, CITY OF DETROIT Payment per Order Authorizing                 5800-005                                    -1,241.17                  44,341.81
                                                   Interim Distribution entered 6/4/19
                                                   [docket no. 245]
                                                   Stopped: check issued on
                                                   06/20/2019
 01/31/20    1004       Clerk U S Bankruptcy Court        VOID -- PAID ACH TO COURT --           5800-001                                        1,241.17               43,100.64
                                                          Unclaimed Dividends

                                                                                             Page Subtotals:      $99,943.68              $56,843.04

                     10-55238-tjt            Doc 256       Filed 10/26/20                Entered 10/26/20 17:22:24                         Page 13 of 16
{ } Asset Reference(s)                                                                                                              ! - transaction has not been cleared
                                                                Form 2
                                                                                                                                                             Page: 2-11
                                                Cash Receipts And Disbursements Record
Case No.:               10-55238-TJT                                       Trustee Name:                        Homer McClarty (420370)
Case Name:              Mondry, Louis Martin                               Bank Name:                           Metropolitan Commercial Bank
Taxpayer ID #:          **-***2627                                         Account #:                           ******0799 Checking Account
For Period Ending:      09/30/2020                                         Blanket Bond (per case limit):       $2,000,000.00
                                                                           Separate Bond (if applicable):       N/A

    1            2                      3                                          4                                  5                       6                      7

  Trans.    Check or          Paid To / Received From         Description of Transaction          Uniform         Deposit               Disbursement          Account Balance
   Date      Ref. #                                                                              Tran. Code         $                         $

 02/11/20               Mondry Hardware Store             Land Contract payment                   1110-000                1,933.28                                       45,033.92
              {2}                                         Acct #2; Payment #60                    1110-000
                                                                                   $1,933.28
 03/31/20               Metropolitan Commercial Bank      Bank and Technology Services            2600-000                                          35.98                44,997.94
                                                          Fees
 04/09/20     {13}      True Value Company LLC            Interest on Installment Note due to     1129-000                 119.84                                        45,117.78
                                                          delayed payment
 04/30/20               Metropolitan Commercial Bank      Bank and Technology Services            2600-000                                          72.05                45,045.73
                                                          Fees
 05/29/20               Metropolitan Commercial Bank      Bank and Technology Services            2600-000                                          69.59                44,976.14
                                                          Fees
 06/30/20               Metropolitan Commercial Bank      Bank and Technology Services            2600-000                                          76.67                44,899.47
                                                          Fees
 07/31/20               Metropolitan Commercial Bank      Bank and Technology Services            2600-000                                          74.15                44,825.32
                                                          Fees
 08/10/20    1005       TREASURER, CITY OF DETROIT Interim Distribution P/O 08/07/20              7100-000                                        ! 184.26               44,641.06
                                                   [doc #255]
 08/10/20    1006       Vanda, LLC                        Interim Distribution P/O 08/07/20       7100-000                                        3,312.77               41,328.29
                                                          [doc #255]
 08/10/20    1007       Midland Funding, LLC by           Interim Distribution P/O 08/07/20       7100-000                                        2,865.78               38,462.51
                        American InfoSource LP            [doc #255]
 08/10/20    1008       Vanda, LLC                        Interim Distribution P/O 08/07/20       7100-000                                        1,367.67               37,094.84
                                                          [doc #255]
 08/10/20    1009       Portfolio Recovery Associates,    Interim Distribution P/O 08/07/20       7100-000                                        1,305.62               35,789.22
                        LLC                               [doc #255]
 08/10/20    1010       Extra Credit Union                Interim Distribution P/O 08/07/20       7100-000                                        4,334.32               31,454.90
                                                          [doc #255]
 08/10/20    1011       American Express Bank FSB         Interim Distribution P/O 08/07/20       7100-000                                        1,414.79               30,040.11
                                                          [doc #255]
 08/10/20    1012       East Bay Funding, LLC             Interim Distribution P/O 08/07/20       7100-000                                        2,109.48               27,930.63
                                                          [doc #255]
 08/10/20    1013       Michigan Department of Treasury   Interim Distribution P/O 08/07/20       7100-000                                         121.67                27,808.96
                                                          [doc #255]
 08/10/20    1014       Vanda, LLC                        Interim Distribution P/O 08/07/20       7100-000                                         339.56                27,469.40
                                                          [doc #255]
 08/10/20    1015       PRA Receivables Management        Interim Distribution P/O 08/07/20       7100-000                                         550.84                26,918.56
                        LLC                               [doc #255]
 08/10/20    1016       East Bay Funding, LLC             Interim Distribution P/O 08/07/20       7100-000                                        2,675.84               24,242.72
                                                          [doc #255]
 08/10/20    1017       GE Money Bank                     Interim Distribution P/O 08/07/20       7100-000                                        1,256.50               22,986.22
                                                          [doc #255]
 08/10/20    1018       IRS                               Interim Distribution P/O 08/07/20       7100-000                                        2,160.90               20,825.32
                                                          [doc #255]
 08/31/20               Metropolitan Commercial Bank      Bank and Technology Services            2600-000                                          61.24                20,764.08
                                                          Fees
 09/30/20               Metropolitan Commercial Bank      Bank and Technology Services            2600-000                                          38.88                20,725.20
                                                          Fees

                                                                                              Page Subtotals:         $2,053.12            $24,428.56




                     10-55238-tjt            Doc 256       Filed 10/26/20               Entered 10/26/20 17:22:24                           Page 14 of 16
{ } Asset Reference(s)                                                                                                               ! - transaction has not been cleared
                                                                   Form 2
                                                                                                                                                 Page: 2-12
                                                   Cash Receipts And Disbursements Record
Case No.:                  10-55238-TJT                               Trustee Name:                       Homer McClarty (420370)
Case Name:                 Mondry, Louis Martin                       Bank Name:                          Metropolitan Commercial Bank
Taxpayer ID #:             **-***2627                                 Account #:                          ******0799 Checking Account
For Period Ending:         09/30/2020                                 Blanket Bond (per case limit):      $2,000,000.00
                                                                      Separate Bond (if applicable):      N/A

    1            2                        3                                   4                                 5                    6                   7

  Trans.    Check or           Paid To / Received From    Description of Transaction       Uniform          Deposit            Disbursement       Account Balance
   Date      Ref. #                                                                       Tran. Code          $                      $


              Account
                                  Balance Forward                             0.00
                      11                      Deposits                  19,452.64            19                     Checks                          80,843.04
                       0          Interest Postings                           0.00            7          Adjustments Out                                428.56
                                              Subtotal                  19,452.64             0            Transfers Out                                  0.00
                       0            Adjustments In                            0.00                                    Total                         81,271.60
                       1                Transfers In                    82,544.16
                                                 Total                101,996.80


                                                                                       Page Subtotals:              $0.00                $0.00




                     10-55238-tjt              Doc 256   Filed 10/26/20              Entered 10/26/20 17:22:24                     Page 15 of 16
{ } Asset Reference(s)                                                                                                      ! - transaction has not been cleared
                                                       Form 2
                                                                                                                              Page: 2-13
                                       Cash Receipts And Disbursements Record
Case No.:           10-55238-TJT                               Trustee Name:                   Homer McClarty (420370)
Case Name:          Mondry, Louis Martin                       Bank Name:                      Metropolitan Commercial Bank
Taxpayer ID #:      **-***2627                                 Account #:                      ******0799 Checking Account
For Period Ending: 09/30/2020                                  Blanket Bond (per case limit): $2,000,000.00
                                                               Separate Bond (if applicable): N/A

                                       Net Receipts:            $141,950.47
                           Plus Gross Adjustments:                    $0.00
                         Less Payments to Debtor:                     $0.00
                 Less Other Noncompensable Items:                     $0.00

                                         Net Estate:            $141,950.47




                                                                                                  NET                    ACCOUNT
                                 TOTAL - ALL ACCOUNTS                       NET DEPOSITS     DISBURSEMENTS               BALANCES
                                 ******9266 Checking Account                     $122,497.83         $39,953.67                  $0.00

                                 ******0799 Checking Account                      $19,452.64               $81,271.60         $20,725.20

                                                                                 $141,950.47             $121,225.27          $20,725.20




                 10-55238-tjt          Doc 256         Filed 10/26/20       Entered 10/26/20 17:22:24               Page 16 of 16
